DETAILED ACTION
The inventions are independent or distinct, each from the other because:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-16, drawn to a sleeve system, classified in A61B1/126.
Invention II. Claims 17-19, drawn to a method of directing fluid flow within a sleeve system, classified in A61B1/00142. 
The inventions are independent or distinct, each from the other because the following reasons: 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention I could be used in a different process of use, for example, insertion into a bodily orifice, classified in A61B1/00135.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search due to their mutually exclusive characteristics (for example searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one species would not likely be applicable to another invention. 
the inventions are likely to raise different non-prior art issues under 35 U.S.C § 101 and/or 35 U.S.C § 112 first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (I) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Dilorenzo on 11/08/2022 a provisional election was made without traverse to prosecute the invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line six the term limitation “a directing proportion,” has a misspelling. It is suggested to amend the term to “directing portion.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
scope connection member in claim 1, which has structural support in the drawings in Fig. 1 and in the specification at paragraph [0029] “The sheath assembly 50 may include a scope connection region or portion 54. The scope connection portion 54 may include or one or more depressions or passages 58 formed between selected projections, such as projections 62 and 66. The depression 58 may be positioned relative to the scope 24, such as to allow for passage or engagement with the light connection 32.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the inner wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 11 also recites the limitation "the directing portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 13 recites the limitation “an input” in line 2. However, line 1 of claim 13 also recites “an input.” Therefore it is unclear whether the limitation, “an input,” in line 2 is the same limitation of “an input” referenced in line 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coffeen et al. (US Pub. No. 2020/0375444) hereinafter Coffeen.
In regard to claim 1,  Coffeen discloses a sleeve system (Fig. 1A and 1E scope cleaner 100 and Fig. 7 scope cleaner 700) comprising: a first elongated member (Fig. 1D portion of sheath 102 enclosing bore 126) having a first through-bore (bore 126), a second elongated member (Fig. 1D portion of sheath 102 enclosing conduit 120) with a second through-bore (conduit 120), wherein the second elongated member (Fig. 1D portion of sheath 102 enclosing conduit 120) is fixed relative to the first elongated member (Fig. 1D portion of sheath 102 enclosing bore 126) outside of the first through-bore (bore 126)  a fluid directing system (Fig. 1 near reference number 100 see annotated Fig. 1) having a first connection (Fig. 1D port 106)  and a second connection (Fig. 1D port 108), wherein the fluid directing system (Fig. 1 near reference number 100 see annotated Fig. 1) comprises a first path (path within in bore 126 holding tube 152 from proximal end in Fig. 1A near reference number 104 through distal end near nozzle 110) to the first through-bore (bore 126) and a second path (path of fluid flow of within conduit 120) to the second through-bore (conduit 120); a scope connection member (Fig. 1A receiver 104); wherein the first through-bore (bore 126) and the second through-bore (conduit 126) are fluidly connected to the first path and the second path ([0146] “The conduits 118, 120 can extend longitudinally through the wall from the liquid and gas ports 106, 108 to the nozzle head 110. In some embodiments, the liquid and gas conduits merge prior to reaching the nozzle head such that a single conduit extends from a merging of the two conduits to the nozzle head 110. In some embodiments, the liquid and gas flow paths merge at or near the liquid and gas ports 106, 108 such that a single conduit extends substantially the entire longitudinal extent of the sheath 102.”) , respectively; wherein the scope connection member (Fig. 1A receiver 104) is connected to the fluid directing system (Fig. 1 near reference number 100 see annotated Fig. 1).

    PNG
    media_image1.png
    451
    865
    media_image1.png
    Greyscale

In regard to claim 2,  Coffeen discloses the sleeve system of claim 1, wherein the first though bore (bore 126) extends along a first axis (see annotated Fig. 1D) and the second through-bore (conduit 120) extends along a second axis (see annotated Fig. 1D); wherein the first axis is parallel and spaced apart from the second axis (see annotated Fig. 1D). 

    PNG
    media_image2.png
    513
    712
    media_image2.png
    Greyscale


In regard to claim 3,  Coffeen discloses the sleeve system of claim 2, further comprising: a directing portion (Fig. 1E nozzle 110); wherein the directing portion (Fig. 1E nozzle 110) is near a distal end (Fig. 1E near reference number 110) of the first elongated member (Fig. 1D portion of sheath 102 enclosing bore 126); wherein the directing portion (Fig. 1E nozzle 110) directs a fluid ([0146] gas or liquid) from the second through-bore (conduit 120) into an area (lens 156) viewable through the first through-bore (bore 126).

In regard to claim 4,  Coffeen discloses the sleeve system of claim 2, wherein the first through-bore (bore 126) is configured to receive a scope tube (Fig. 1C tube 152) therein.

In regard to claim 5,  Coffeen discloses the sleeve system of Claim 4, wherein the first elongated member (Fig. 1D portion of sheath 102 enclosing bore 126) includes a wall (Fig. 1D wall 116) having an inner surface (inner surface of wall 116); wherein the inner surface (inner surface of wall 116) defines the first through-bore (bore 126) and projections (Fig. 1D illustrates a viewpoint where only one projection can be seen, as indicated in the annotated Fig. 1D. However, one skilled in the art can anticipate a similar projection on the opposite side of receiver 104) from the inner surface (inner surface of wall 116); wherein the scope tube (Fig. 1C tube 152) is operable to engage the projections to define at least a passage between the inner surface (inner surface of wall 116) and the scope tube (Fig. 1C tube 152) along at least a selected length (Fig. 1A near reference number 104 through reference number 110) of the scope tube (Fig. 1C tube 152) to a distal end (distal end 153) of the scope tube (tube 152).

    PNG
    media_image3.png
    513
    712
    media_image3.png
    Greyscale

 In regard to claim 7,  Coffeen discloses the sleeve system of Claim 1, further comprising: a third path (path of fluid flow of within conduit 118) defined by the fluid directing system (Fig. 1 near reference number 100 see annotated Fig. 1); wherein the third path (path of fluid flow of within conduit 118) and the first path (path within in bore 126 holding tube 152 from proximal end in Fig. 1A near reference number 104 through distal end near nozzle 110)  are both fluidly connected ([0146] “The conduits 118, 120 can extend longitudinally through the wall from the liquid and gas ports 106, 108 to the nozzle head 110. In some embodiments, the liquid and gas conduits merge prior to reaching the nozzle head such that a single conduit extends from a merging of the two conduits to the nozzle head 110. In some embodiments, the liquid and gas flow paths merge at or near the liquid and gas ports 106, 108 such that a single conduit extends substantially the entire longitudinal extent of the sheath 102.”)  to the first through-bore (bore 126).

In regard to claim 8,  Coffeen discloses the sleeve system of Claim 7, further comprising: a control system (Fig. 3 apparatus 300, [0164]) having an input (Fig. 3 controller 324); and a valve (Fig. 3 port 326); wherein the input (Fig. 3 controller 324) is operable to communicate a selection via the input (Fig. 3 controller 324) to open the valve (Fig. 3 port 326) and allow a vacuum ([0171]) to be formed in the third path (path of fluid flow of within conduit 118).

In regard to claim 9,  Coffeen discloses the sleeve system of Claim 1, further comprising: a pump ([0189] “… a pump is incorporated into the connector 610…”) configured to pump a liquid to the fluid directing system to flow through at least one of the first path or the second path ([0189] “…for pumping liquid from an external liquid supply reservoir to the scope cleaner…”).

In regard to claim 10,  Coffeen discloses the sleeve system of Claim 9, further comprising: a control system having an input; wherein the input is operable to communicate a selection via the input to direct a fluid from the pump to at least one of the first path or the second path ([0191] “The pump can be started and stopped to control flow of liquid to the scope cleaner. Additionally or alternatively, an actuator can be used to open and close a liquid flow path in the connector 610.”).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffeen et al. (US Pub. No. 2020/0375444) hereinafter Coffeen.
In regard to claim 6, Coffeen discloses the sleeve system of Claim 1, wherein the fluid directing system (Fig. 1 near reference number 100 see annotated Fig. 1). 
The above embodiment of Coffeen fails to teach a first member and a second member; the first member configured to rotate within the second member; wherein the second member is fixed to the scope connection member and the first member rotates relative to the scope connection member. 
However, another embodiment of Coffeen teaches a first member ([0161] shuttle valve 244) and a second member (Fig. 2 shuttle valve 238) ; the first member ([0161] shuttle valve 244) configured to rotate within the second member (Fig. 2 shuttle valve 238); wherein the second member (Fig. 2 shuttle valve 238)  is fixed to the scope connection member (Fig. 1 near reference number 100 see annotated Fig. 1) and the first member ([0161] shuttle valve 244) rotates ([0161] “…A burst of high pressure gas through the second gas inlet 242 will force the shuttle valve 244 to the position closing off the low pressure line, opening the flow path for the high pressure burst, which will flow down the gas conduit 220 to the lens of the scope.”) relative to the scope connection member (Fig. 1 near reference number 100 see annotated Fig. 1).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of the first embodiment in Coffeen with the second embodiment of Coffeen to include a first member and a second member; the first member configured to rotate within the second member; wherein the second member is fixed to the scope connection member and the first member rotates relative to the scope connection member to have the benefit of “providing a steady stream of gas for preventing fogging while also providing a burst of gas for the cleaning sequence” [0161]. 

In regard to claim 11,  Coffeen discloses a sleeve system comprising: a first elongated member (Fig. 1D portion of sheath 102 enclosing bore 126) extending from a first end (Fig. 1A near reference number 104) to a second end (Fig. 1A near reference number 110) and having a first through-bore (bore 126) defined by an inner surface (inner surface of wall 116) of a wall (wall 116), a projection extending (see annotated Fig. 1D) from the inner surface (inner surface of wall 116) configured to define a passage (bore 126) between the inner wall (wall 116) and an outer surface of a scope (Fig. 1A tube 152), a directing proportion (Fig. 1E nozzle 110) positioned near the second end (Fig. 1A near reference number 110); a second elongated member (Fig. 1D portion of sheath 102 enclosing conduit 120) with a second through-bore (conduit 120), wherein the second elongated member (Fig. 1D portion of sheath 102 enclosing conduit 120) is fixed to an exterior surface of the wall (wall 116) and terminates at the directing portion (Fig. 1E nozzle 110); a scope connection member (Fig. 1A receiver 104) configured to engage at least a portion of the scope (Fig. 1A tube 152); a fluid directing system (Fig. 1 near reference number 100 see annotated Fig. 1)  wherein the fluid directing system comprises a first path to the first through-bore (Fig. 1 near reference number 100 see annotated Fig. 1) comprises a first path (path within in bore 126 holding tube 152 from proximal end in Fig. 1A near reference number 104 through distal end near nozzle 110) to the first through-bore (bore 126) from the first connection (Fig. 1A area near the near receiver 104 of the connection between the receiver 104 and the tube 152) and a second path to the second through-bore (path of fluid flow of within conduit 120) to the second through-bore (conduit 120) from the second connection(ports 106, 108); the first through-bore (bore 126) and the second through-bore (conduit 126) are fluidly connected to the first path and the second path ([0146] “The conduits 118, 120 can extend longitudinally through the wall from the liquid and gas ports 106, 108 to the nozzle head 110. In some embodiments, the liquid and gas conduits merge prior to reaching the nozzle head such that a single conduit extends from a merging of the two conduits to the nozzle head 110. In some embodiments, the liquid and gas flow paths merge at or near the liquid and gas ports 106, 108 such that a single conduit extends substantially the entire longitudinal extent of the sheath 102.”) , respectively.
The above embodiment of Coffeen fails to teach a first member and a second member; the first member configured to rotate within the second member; wherein the second member is fixed to the scope connection member and the first member rotates relative to the scope connection member. 
However, another embodiment of Coffeen teaches having a first member ([0161] shuttle valve 244) fixed to the scope connection member (Fig. 1 near reference number 100 see annotated Fig. 1) and a second member (Fig. 2 shuttle valve 238) moveable ([0161] “…A burst of high pressure gas through the second gas inlet 242 will force the shuttle valve 244 to the position closing off the low pressure line, opening the flow path for the high pressure burst, which will flow down the gas conduit 220 to the lens of the scope.”)relative to at least one of the first member ([0161] shuttle valve 244) or the scope connection member (Fig. 1 near reference number 100 see annotated Fig. 1), wherein the second member (Fig. 2 shuttle valve 238) of the fluid directing system further comprises at least a first connection (Fig. 1A area near the near receiver 104 of the connection between the receiver 104 and the tube 152) and a second connection (ports 106, 108),
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of the first embodiment in Coffeen with the second embodiment of Coffeen to include a first member and a second member; the first member configured to rotate within the second member; wherein the second member is fixed to the scope connection member and the first member rotates relative to the scope connection member to have the benefit of “providing a steady stream of gas for preventing fogging while also providing a burst of gas for the cleaning sequence” [0161]. 

    PNG
    media_image1.png
    451
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    712
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    513
    712
    media_image3.png
    Greyscale

In regard to claim 12,  Coffeen discloses the sleeve system of Claim 11, further comprising: a first pump ([0189] “… a pump is incorporated into the connector 610…”) to pump a first fluid ([0189] “…for pumping liquid from an external liquid supply reservoir to the scope cleaner…”) to the first connection; a second pump ([0189] “… a pump is incorporated into the connector 610…”) to pump a second fluid ([0189] “…for pumping liquid from an external liquid supply reservoir to the scope cleaner…”) to the second connection; and a control system configured to control the first pump and the second pump to selectively pump the first fluid or the second fluid ([0191-0192] “The pump can be started and stopped to control flow of liquid to the scope cleaner. Additionally or alternatively, an actuator can be used to open and close a liquid flow path in the connector 610.”)..
In regard to claim 13,  Coffeen discloses the sleeve system of Claim 12, wherein the control system (apparatus 300) includes an input to receive an input ([0179] user interface 332) from a user regarding operation of the first pump ([0189] “… a pump is incorporated into the connector 610…”) or the second pump ([0189] “… a pump is incorporated into the connector 610…”).
In regard to claim 14,  Coffeen discloses the sleeve system of Claim 11, further comprising: a third path (path of fluid flow of within conduit 118) defined by the fluid directing system (Fig. 1 near reference number 100 see annotated Fig. 1); wherein the third path (path of fluid flow of within conduit 118) and the first path (path within in bore 126 holding tube 152 from proximal end in Fig. 1A near reference number 104 through distal end near nozzle 110)  are both fluidly connected ([0146] “The conduits 118, 120 can extend longitudinally through the wall from the liquid and gas ports 106, 108 to the nozzle head 110. In some embodiments, the liquid and gas conduits merge prior to reaching the nozzle head such that a single conduit extends from a merging of the two conduits to the nozzle head 110. In some embodiments, the liquid and gas flow paths merge at or near the liquid and gas ports 106, 108 such that a single conduit extends substantially the entire longitudinal extent of the sheath 102.”)  to the first through-bore (bore 126).

In regard to claim 15,  Coffeen discloses the sleeve system of Claim 14, further comprising: a control system (Fig. 3 apparatus 300, [0164]) having an input (Fig. 3 controller 324); and a valve (Fig. 3 port 326); wherein the input (Fig. 3 controller 324) is operable to communicate a selection via the input (Fig. 3 controller 324) to open the valve (Fig. 3 port 326) and allow a vacuum ([0171]) to be formed in the third path (path of fluid flow of within conduit 118).

In regard to claim 16,  Coffeen discloses the sleeve system of Claim 11, further comprising: the scope having a scope tube (tube 152) configured to be placed in the first through-bore (bore 126).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795